Decision affirmed. This is a petition by a landowner for a binding determination as to the extent her land is affected by the respondent’s zoning ordinance. G. L. (Ter. Ed.) c. 240, § 14A, inserted by St. 1934, c. 263, § 2. The locus is in an apartment house district, where also is permitted general residential and single family residence use. The petitioner contends that because of the small size, irregular shape, narrow street frontage, nearby business uses, and heavy traffic the ordinance is unreasonable as applied to her land, which she desires to use as a display area for automobiles. The judge of the Land Court who took a view found upon all the evidence that considering the character of the district, the location, size, and characteristics of the locus, and the nature and *755use of the adjoining land, the zoning is valid. The burden was upon the petitioner to prove the contrary, and no error appears. Kaplan v. Boston, 330 Mass. 381. Bicknell Realty Co. v. Board of Appeal of Boston, 330 Mass. 676.
William R. Gilman & Sidney S. Cross, for the petitioner, submitted a brief.
Mark A. Gallagher, Jr., City Solicitor, for the respondent.